J-A22042-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    WILLIAM DIXON, II                          :
                                               :
                       Appellant               :   No. 1369 WDA 2021

        Appeal from the Judgment of Sentence Entered October 19, 2021
      In the Court of Common Pleas of Indiana County Criminal Division at
                        No(s): CP-32-CR-0000403-2018

BEFORE:      OLSON, J., DUBOW, J., and COLINS, J.*

MEMORANDUM BY COLINS, J.:                           FILED: OCTOBER 26, 2022

        Appellant, William Dixon, II, appeals from a judgment of sentence of 1

year less 1 day to 2 years less 1 day imposed by the Court of Common Pleas

of Indiana County following the revocation of his probation. For the reasons

set forth below, we affirm.

        On March 4, 2019, Appellant pled guilty to two counts of endangering

the welfare of children and two counts of corruption of minors1 for engaging

in sexual activities with his children. N.T. Guilty Plea at 6-12. On June 3,

2019, the trial court sentenced Appellant to consecutive terms of 6 to 12

months’ incarceration and 6 months less 1 day to 12 months less 1 day for

the two endangering the welfare of children convictions and consecutive 1-

____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
1   18 Pa.C.S. §§ 4304(a)(1) and 6301(a)(1)(i), respectively.
J-A22042-22


year terms of probation for the two corruption of minors convictions.

Sentencing Order; see also N.T. Sentencing at 3-5.          The trial court at

sentencing and in its sentencing order imposed as special conditions of

probation that Appellant undergo a drug and alcohol evaluation and a mental

health evaluation, that Appellant pay the costs of the evaluations and follow

all treatment recommendations, and that Appellant be subject to “the special

conditions for supervision of sex offenders.” Sentencing Order at 2; see also

N.T. Sentencing at 4.

      On August 6, 2021, after Appellant completed serving his prison

sentences and parole for the endangering the welfare of children convictions

and while he was serving his probation sentence for the first corruption of

minors conviction, the Commonwealth filed an application to revoke

Appellant's probation in this case and two other cases that are not at issue in

this appeal. With respect to this case, the Commonwealth alleged, inter alia,

that Appellant had violated the special conditions for supervision of sex

offenders by failing to set up sex offender treatment and follow treatment

recommendations. Application to Revoke Probation at 2. Appellant moved to

dismiss these allegations of violation of sex offender supervision conditions

based on this Court’s decision in Commonwealth v. Koger, 255 A.3d 1285

(Pa. Super. 2021) and the trial court denied that motion by order entered on

September 23, 2021. Trial Court Order, 9/23/21.




                                     -2-
J-A22042-22


      At a probation revocation hearing on October 14, 2021, Appellant’s

probation officer testified that Appellant had violated the special conditions for

supervision of sex offenders by repeatedly failing to set up sex offender

treatment. N.T. Probation Revocation at 7-8, 11. Following that testimony

and statements and arguments from Appellant , the trial court revoked the

probation that Appellant was serving for the first corruption of minors

conviction and sentenced Appellant to 1 year less 1 day to 2 years less 1 day

for that conviction. Id. at 15-16; Trial Court Order, 10/19/21. This timely

appeal followed.

      Appellant presents the following single issue for our review:

      Whether the Trial Court erred as a matter of law by finding
      Appellant violated specific conditions of probation included in
      probation order when the Trial Court did not properly advise
      Appellant of the conditions of his probation at the time of his
      sentencing and thus, violated Commonwealth of Pennsylvania v.
      Koger, 255 A.3d 1285 (Pa. Super. 2021).

Appellant’s Brief at 5. Appellant argues that he could not be found in violation

of his probation under this Court’s decision in Koger because the trial court

at sentencing and in its sentencing order merely stated that it was imposing

“the special conditions for supervision of sex offenders” and the probation

department, rather than the court, advised him of the specific condition that

he violated, the requirement that he set up sex offender treatment. We do

not agree.

      The trial court could revoke Appellant’s probation only upon proof that

Appellant either: 1) violated a specific condition of his probation or 2)

                                      -3-
J-A22042-22


committed a new crime. 42 Pa.C.S. § 9771(b); Commonwealth v. Foster,

214 A.3d 1240, 1243, 1250-51 (Pa. 2019); Commonwealth v. Giliam, 233

A.3d 863, 867 (Pa. Super. 2020). Specific conditions of probation must be

imposed by the court in its sentence of probation, not by the probation

department. 42 Pa.C.S. § 9754(b) (in imposing probation, “[t]he court shall

attach reasonable conditions authorized by section 9763 (relating to

conditions of probation) as it deems necessary to ensure or assist the

defendant in leading a law-abiding life”); Commonwealth v. Elliott, 50 A.3d

1284, 1291 (Pa. 2012); Koger, 255 A.3d at 1291. Therefore, where the court

imposes no specific conditions of probation at the time of sentencing, the

defendant’s probation cannot be revoked for violation of a condition prescribed

by his probation officer. Koger, 255 A.3d at 1290-91.2

       Where a court has imposed conditions of probation, however, probation

officers may impose conditions of supervision that set forth more specifically

what the defendant must or must not do, provided that those conditions are

in furtherance of conditions imposed by the court. Elliott, 50 A.3d at 1292;

Commonwealth v. Burns, No. 1249 EDA 2021, at 9-10 & n.6 (Pa. Super.

June 10, 2022) (unpublished memorandum); see also Foster, 214 A.3d at

1244 n.5. A defendant’s probation may be revoked based on violation of a



____________________________________________


2The  Supreme Court granted allowance of appeal in Koger, but only on the
issue of conditions of parole, not on this Court’s ruling concerning conditions
of probation. Commonwealth v. Koger, 276 A.3d 202 (Pa. 2022).

                                           -4-
J-A22042-22


condition of supervision imposed by the probation department that elaborates

on or interprets a condition of probation imposed by the court in its sentence

of probation. Elliott, 50 A.3d at 1292; Burns, No. 1249 EDA 2021, at 9-11

& n.6; Commonwealth v. Collier, No. 1090 MDA 2020, at 4-8 (Pa. Super.

April 7, 2021) (unpublished memorandum).

      The Board [of Probation and Parole] and its agents may
      impose conditions of supervision that are germane to,
      elaborate on, or interpret any conditions of probation that
      are imposed by the trial court. This … (1) maintains the
      sentencing authority solely with a trial court; (2) permits the
      Board and its agents to evaluate probationers on a one-on-one
      basis to effectuate supervision; (3) sustains the ability of the
      Board to impose conditions of supervision; and (4) authorizes that
      a probationer may be detained, arrested, and “violated” for
      failing to comply with either a condition of probation or a
      condition of supervision. In summary, a trial court may
      impose conditions of probation in a generalized manner,
      and the Board or its agents may impose more specific
      conditions of supervision pertaining to that probation, so
      long as those supervision conditions are in furtherance of
      the trial court’s conditions of probation.

Elliott, 50 A.3d at 1292 (footnote omitted) (emphasis added).

      Here, the trial court in its sentence of probation imposed “the special

conditions for supervision of sex offenders” as conditions of Appellant’s

probation. Sentencing Order at 2; see also N.T. Sentencing at 4.     Although

the condition that Appellant violated, the requirement that he set up sex

offender treatment and follow treatment recommendations, was spelled out

to him by the probation department rather than being explicitly set forth at




                                    -5-
J-A22042-22


sentencing or in the trial court’s sentencing order,3 it was permissible for the

probation department to impose and advise Appellant of that condition

because it was an elaboration of the sex offender conditions imposed by the

trial court and was in furtherance of those conditions of probation imposed by

the trial court. Commonwealth v. McIntire, No. 1368 WDA 2021, at 9-11

(Pa. Super. September 28, 2022) (unpublished memorandum) (upholding

revocation of parole for violating parole office requirement to participate in

sex offender program where trial court ordered that defendant “be subject to

sex offender treatment conditions”); Commonwealth v. Gomez, No. 1162

EDA 2019, at 16-17            (Pa. Super.      November 6, 2020) (unpublished

memorandum) (upholding revocation of probation for violating sex offender

rules set by probation department where court’s sentence imposed “sex

offender conditions”).

       This Court’s ruling in Koger that the defendant could not be found in

violation of his probation based on conditions set by and explained to him by

the probation office is not to the contrary.        In Koger, the defendant was

alleged to have violated conditions of probation that prohibited “assaultive,

threatening, or harassing behavior” and required the defendant to submit to

warrantless searches and allow a probation officer to visit his residence and



____________________________________________


3 Appellant does not contend that he was not advised of that condition or
unaware that he was required to set up sex offender treatment and contends
only that it was not the trial court that advised him of that specific condition.

                                           -6-
J-A22042-22


to have also violated his probation by texting a minor and possessing

pornographic images of a minor. 255 A.3d at 1287-88. The only conditions

of probation that the court had imposed, however, were a prohibition on

contact with the victims, drug and alcohol evaluations and completion of any

recommended treatment, 100 hours of community service, and completion of

sexual offender counseling. Id. at 1287. The conditions of probation that the

defendant violated were thus not elaborations of any condition of probation

imposed by the court or more detailed conditions in furtherance of the

conditions imposed by the court.

      Because the condition imposed by the probation department that

Appellant violated was an elaboration of the conditions of probation imposed

by the trial court and was in furtherance of the trial court’s conditions of

probation, Appellant’s sole issue in this appeal is without merit. Accordingly,

we affirm the trial court.

      Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/26/2022




                                     -7-